Citation Nr: 1307498	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to a higher initial evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2002 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  As a consequence of rating action, the Veteran's diabetes mellitus is rated as 20 percent disabling prior to April 12, 2004, 40 percent disabling from April 12, 2004 to April 1, 2007, and 20 percent disabling from April 1, 2007.  Matters were remanded in February 2010 and November 2011 for further development.  Following the November 2011 remand, the RO granted service connection for right and left lower extremity peripheral vascular disease, and so these issues which had previously been on appeal are no longer on appeal.  

The Veteran and his spouse presented testimony at an RO hearing in October 2008, and a transcript of the hearing is associated with his claims folder. 


FINDINGS OF FACT

1.  Right knee arthritis was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to any incident of service.  

2.  Right knee arthritis was not caused or aggravated by the Veteran's service-connected shrapnel fragment wound scars of the right thigh and knee.

3.  Prior to April 12, 2004 and from April 1, 2007, the Veteran's service-connected diabetes mellitus did not/does not require regulation of activities.  

4.  From April 12, 2004 to April 1, 2007, the Veteran's service-connected diabetes mellitus did not have episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus prior to April 12, 2004, in excess of 40 percent from April 12, 2004 to April 1, 2007, or in excess of 20 percent from April 1, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in October 2002 and April 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his disabilities in 2008, 2010, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate.  The diabetes mellitus examinations contain all information necessary to render a fair and impartial determination on the claim.  The right knee examinations considered prior treatment records and medical principles in arriving at their determinations regarding nexus to service and to a service-connected disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2011 remand by obtaining VA examination reports as ordered and readjudicating the claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Board has reviewed and considered all evidence of record, including that found on Virtual VA, VA's electronic data storage system.  


Right knee arthritis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service connection is in effect for shrapnel fragment wound scars of the right thigh and knee with retained foreign bodies.  

Service treatment records do not show right knee arthritis.  The Veteran's service treatment records contain reports, in a May 1969 clinical record narrative summary, that X-rays showed metallic fragments in and about the right knee, and that fragments penetrated the right knee joint.  There is no mention of any removal of any right knee joint shrapnel in service.  

There were VA examinations and other treatment post-service.  There was no diagnosis of any right knee arthritis through June 1996.  The Veteran had asserted in November 1991 that he had arthritis in his right knee and that it swelled up periodically.  X-rays from an October 1991 VA examination revealed multiple small metallic foreign bodies in the region of the right knee.  

February 1998 VA X-rays showed shrapnel in the distal right thigh and in the proximal half of the right leg.  

On private evaluation in October 2001, right knee degenerative joint disease was reported.  

On VA examination in May 2010, after consideration of X-rays showing shrapnel in the soft tissue of the right thigh and right knee, the diagnosis was mild osteoarthritis of the right knee without shrapnel inside the knee joint.  The examiner's opinion was that it was less likely than not that the Veteran's right knee arthritis was caused or aggravated by his service-connected right knee shell fragment wound.  The examiner's rationale was that the Veteran did not have any shrapnel fragment or foreign body seen in his right knee joint on X-ray in 1998, and that X-ray in 1998 did not show any arthritis.  Shrapnel had only been reported in the soft tissues of the bilateral lower extremities in a right knee X-ray done in 2002.  The examiner felt that the Veteran had developed right knee arthritis which was not connected to his right knee area soft tissue shell fragment wound that did not involve the right knee joint.  

The Board remanded the case to the RO for another medical opinion in November 2011.  The Board noted that service treatment records had reported X-ray evidence of metallic fragments in and about the Veteran's right knee in service, and that the May 2010 examiner had not mentioned the in-service findings and had only mentioned medical records dating as far back as 1998.  Consequently, another VA examination was conducted in January 2012.  

At the time of the January 2012 VA examination, the examiner opined that the Veteran's right knee arthritis was less likely than not incurred in or caused by the in-service injury.  The rationale was that the Veteran had minimal degenerative joint disease of his right knee which was found on X-ray in 2006.  This was a result of normal aging, and not from the superficial right knee shrapnel fragment wound received while the Veteran was in service.  It was not related to, caused by, or aggravated by another service-connected disability.  The metallic fragments seen on X-ray and reported in the service medical records were around the knee in soft tissue.  No fragments were seen or found in the right knee joint.  The service medical records were clear on the findings of the right knee and current X-rays indicate mild degenerative joint disease of the right knee but no metallic fragments in the right knee joint, only around the knee.  These findings would not indicate that the service-connected injuries were the cause of the degenerative joint disease currently found in the right knee.  

Based on the evidence, the Board concludes that service connection is not warranted for right knee arthritis.  No evidence shows that it was manifest in service or to a degree of 10 percent within one year of separation, or that it is related to service.  It was first shown years after service and the examiner in January 2012 specifically found that it was not incurred in service after reviewing the record.  On the question of whether it was caused or aggravated by the service-connected shrapnel fragment wound scars of the right thigh and knee with retained foreign bodies, the preponderance of the evidence is against such a finding.  While service treatment records purport to show metallic fragments in the right knee, there were no right knee joint complaints or findings of right knee arthritis for many years after service.  Moreover, the post-service reports do not show any foreign bodies present within the right knee joint, and the examiner in January 2012, who considered both in-service and post-service radiographic findings, felt that there were not any metallic fragments in the right knee joint in service.  

The examiners in May 2010 and January 2012 considered recent X-rays and found that they showed no shrapnel inside the Veteran's right knee joint.  Both examiners concluded in light of the evidence they reviewed that the Veteran's right knee arthritis was not caused by or aggravated by the Veteran's right knee shrapnel fragment wound.  

The Veteran's representative argued in July 2009 that in-service blast damage caused traumatic changes.  However, there is no competent medical evidence indicating that the Veteran's right knee shrapnel fragment wound caused or aggravated his right knee arthritis, and the preponderance of the evidence is to the contrary.  The Veteran asserted in July 2011 that he was diagnosed at Fort Hood, Texas with arthritis in 1969.  However, no evidence shows that he was diagnosed with right knee arthritis in service.  

Since the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Diabetes mellitus 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  

The preponderance of the evidence indicates that prior to April 12, 2004 and from April 1, 2007, regulation of activities was not required/is not required due to the Veteran's service-connected diabetes mellitus.  January and July 2003 notes from the Veteran's private physician, indicating that due to a combination of his diabetic neuropathy and severe knee arthritis, he is limited in his activities, is not proof that the Veteran must regulate his activities due to his diabetes mellitus alone.  A July 2003 note from his private physician indicating that the Veteran had had a weak spell after cutting grass and that he is not to do excessive activity in the heat; an August 2007 note from a private physician indicating that the Veteran cannot do strenuous sports and physically demanding occupations due to his diabetes mellitus and severe degenerative joint disease of his knees; and a May 2009 letter from a private physician indicating that the Veteran is suffering from chronic neuropathy (related to his diabetes mellitus) which keeps him from doing activities of daily living on a daily basis is not either.  

Furthermore, on VA examination in July 2008, the examiner indicated that there were no restrictions on the Veteran's activities on account of his diabetes mellitus.  He did not have to avoid strenuous activity to prevent hypoglycemic reactions.  He was walking 1-2 miles a day daily.  And on VA examination in January 2012, the examiner indicated that the Veteran's diabetes mellitus was managed by a restricted diet and that he does not require regulation of activities as part of the medical management of his diabetes mellitus.  That examiner indicated that the Veteran's diabetes mellitus does not impact his ability to work.  He specifically stated that the Veteran's diabetes mellitus does not currently require regulation of activities and that it has not required regulation of activities at any time during the rating period.  The Veteran had stated that he had been told not to mow the grass due to getting overheated, but he did not give any other examples of restricted activity.  

The Veteran indicated in June 2007 that his doctor has told him that walking is about the only exercise that it is safe for him to do, and he argued in July 2009 that the evidence shows that his activities are limited.  However, the issue is whether regulation of activities is required due to the Veteran's service-connected diabetes mellitus, and the preponderance of the evidence indicates that it is not.  

The Veteran does not claim, and none of the evidence of record shows, that between April 12, 2004 and April 1, 2007, he has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Accordingly, the Board finds that the criteria for a rating higher than 40 percent during that time period are not met.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board notes that the Veteran's disability ratings have been staged for his diabetes mellitus, and finds that no greater benefits are warranted.  

Extra Schedular Considerations and TDIU

The above determinations regarding diabetes mellitus are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected diabetes mellitus disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected diabetes mellitus disability reasonably describe his disability level and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against higher ratings than those indicated above for the Veteran's service-connected diabetes mellitus disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the disability increase in severity in the future, the Veteran may always file a claim for an increased rating.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that review of a June 2011 rating decision reveals that either a TDIU or a 100 percent schedular rating has been in effect for the entirety of the rating period for the Veteran's service-connected diabetes mellitus.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU at this time.  


ORDER

Service connection for right knee arthritis is not warranted.

A disability rating in excess of 20 percent for diabetes mellitus prior to April 12, 2004, in excess of 40 percent from April 12, 2004 to April 1, 2007, and in excess of 20 percent from April 1, 2007 is not warranted.  

The appeal is denied.
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


